Title: To John Adams from Samuel Partridge, 28 September 1798
From: Partridge, Samuel
To: Adams, John


To John Adams, President of the United States of America.
Sir,
Northampton, Septr: 28th: 1798—

At the present interesting crisis, We the Grand Jurors of the county of Hampshire,—convened at Northampton in the Commonwealth of Massachusetts, at the Session of the Supreme Judicial Court, think it our duty to express our respect for your character, our approbation of your meassures, our confidence in your administration, our determination, to support the Constitution and Laws of our country with our lives and fortunes: A new order of things seems to have commenced; and causes are in operation the extent of whose influence on the state of Society human foresight is probably unable to comprehend; Christianity, notwithstanding all it’s abuses, by the purity and sublimity of it’s precepts had been gradually ameliorating the political condition of men;—To counteract its tendency and to defeat its designs a new system of opinions has been formed and propagated under the name of Philosophy, with a zeal and vigilence which would have done honor to any cause; and which the principles of this new species of philosophy, with rapidity and force, have subverted the ancient Establishments of Europe, and covered that once flourishing quarter of the World with misery and bloodshed.
We have a confidence that the wisdom and energy of our government will oppose a sufficient barrier against this impetuous torrent.Your exemplary life, tried integrity are the best evidence of your attachment to moral principles and our surest pledge of the rectitude and success of your Administration, That your important days may be prolonged and that you may receive the best reward for the Studies and labours of your life, and the gratitude of your country is our earnest desire and constant prayer

Samuel Partridge, 2d:, Foreman.